Rep. Ex.
   3
Case 0:17-cv-60426-UU Document 176-8 Entered on FLSD Docket 06/12/2018 Page 1 of 165

                                                                                            1
                                  UNCLASSIFIED, COMMITTEE SENSITIVE




               EXECUTIVE SESSION

               PERMANENT SELECT COMMITTEE ON INTELLIGENCE,

               U.S. HOUSE OF REPRESENTATIVES,

               WASHINGTON, D.C.




                     INTERVIEW OF:        GLENN SIMPSON




                                          Tuesday, November14,2017

                                               Washington, D.C.




                     The interview in the above matter was held in Room HVC-304, the Capitol,

               commencing at 2:13 p.m .

                      Present:   Representatives Conaway, King, Rooney, Ros-Lehtinen, Gowdy,

               Schiff, Himes, Speie r, Quigley, Swalwell, Castro, and Heck .



                                  UNCLASSIFIED, COMMITTEE SENSITIVE
Case 0:17-cv-60426-UU Document 176-8 Entered on FLSD Docket 06/12/2018 Page 2 of 165

                                                                                 2
                               UNCLASSIFIED, COMMITTEE SENSITIVE




                Appearances:




                For the PERMANENT SELECT COMMITTEE ON INTELLIGENCE:




                 For GLENN SIMPSON:



                 ROBERT F. MUSE, ESQ.

                JOSHUA LEVY, ESQ.

                 RACHELCLATTENBURG,ESQ.




                               UNCLASSIFIED, COMMITTEE SENSITIVE
Case 0:17-cv-60426-UU Document 176-8 Entered on FLSD Docket 06/12/2018 Page 22 of
                                      165

                                                                                                     22
                                   UNCLASSIFIED, COMMITTEE SENSITIVE



               by the client, or did you come up with those on your own?

                      MR. SIMPSON : Generally speaking, we seek and usually receive a lot of

               leeway to develop our lines of inquiry. And typically, when you're already familiar

               with the subject and the client isn't -- and that was obviously the case

               here -- you're running the investigation .

                    . So we like to get -- we like to have a lot of freedom to pursue everything or

               the things that we think are important, because we have found from experience

               that clients, you know, generally they have something that they maybe are trying

               to do or have some preconceived notions about things, and we find that to be

               unhelpful. So I'd say, in general, we were the arch itects of the research and we

               made most of the decisions about what to look for and where to look.

                      MR. GOWDY: What was the budget for you to enjoy the freedom to

               pursue the lines of inquiry you wanted to pursue?

                      MR. SIMPSON : I don't remember being given a specific expenses budget.

               I think the fees were $50,000 a month.

                      MR. GOWDY: Flat fee, $50,000 a month?

                      MR. SIMPSON: That's right.

                      MR. GOWDY:       Plus expenses, minus expenses?

                      MR. SIMPSON : Plus expenses, yes.

                      MR. GOWDY: How did you come to know Christopher Steele?

                      MR. SIMPSON:       I met Chris in -- I left the Wall Street Journal in 2009.

              And. in my last few years at the Wall Street Journal, I had been livi ng in Belgium, in

              Brussels, and had developed a line of reporting around the former Soviet Union

              and crime and corruption in the former Soviet Union.

                     And I had written a series of articles about Vladimir Putin and a lot of


                                   UNCLASSIFIED, COMMITTEE SENSITIVE
Case 0:17-cv-60426-UU Document 176-8 Entered on FLSD Docket 06/12/2018 Page 23 of
                                      165
                                                                                                          23
                                   UNCLASSIFIED, COMMITTEE SENSITIVE


              corruption and organized crime activities sort of making its way westward from

               Russia, and eventually started doing a lot of work on Ukraine, corruption in

               Ukraine and gas trade in Ukraine, and connections to the Russian mafia. That's

              when I first came across Paul Manafort.

                      And in any event, when I decided to leave the Journal in 2009, I had

              developed a lot of relationships with people who worked on organized crime

              issues, Russian organized crime issues, and had become known as someone who

              specialized in that. And a mutual acquaintance of ours suggested that - Ch ris

              had just left the British Government, and a mutual acquaintance of ours suggested

              that we might be able to work together or at least, you know, had a lot in common.

                     And so I don't remember the details, but we were introduced. We met.

              And, you know, it turned out w~ did, in fact, have a, you know, kind of obsessive

              interest in a pretty obscure -- what was then a pretty obscure subject. And, you

              know, this is 2009, so we've just come off of 8 years of focus in the national

              security world on al-Qa'ida, Islamic terrorism . And I had spent several years

              specializing on that.

                     And so there were very few people at that time who were interested in this

              issue, and so the small number of us tended to meet at conferences and that sort

              of thing.   So over time, Chris and I would have coffee together when I was in

              London or he was in Washington, and we would talk about various Russian

              corruption issues, organized crime, oligarchs.

                     MR. GOWDY: How did he come to work on this project?

                     MR. SIMPSON: As I said , I mean, we've done other things together. And

              over - well, at the very beginning of this project, one of the very first t hings t hat I

              focused on was Donald Trump's relationship with a convicted racketeer named


                                   UNCLASS IFIED, COMMITTEE SENSITIVE
